Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of applicant/arguments/remarks, filed 11/08/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn.  Please see below for further details.

Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 8, the closest prior art is considered previously cited Nakanishi (US 2014/0327440). Nakanishi teaches most of the limitations of the independent claims. However, Nakanishi further teaches that band artifacts are acquired and that the position of the band artifacts can be changed or fixed [¶0061, ¶0093-0097, ¶0100]. Therefore, the signals that are acquired include signals outside the region of interest. Therefore, Nakanishi is silent in teaching “operate the gradient coils, pulse generating coils, and shim gradient coils such that (i) a field inhomogeneity of the at least one user-defined region within the 2D image slice is reduced to become suitable for magnetic resonance imaging while a field inhomogeneity of the magnetic field outside the at least one user-defined region within the 2D image slice is simultaneously increased to become unsuitable for magnetic resonance imaging, and (ii) a frequency response of the RF pulses have a coherent effect only within the at least one user-defined region, wherein RF emissions are acquired, in response to the RF pulses and when the magnetic field is perturbed by the shim gradient coils, from the at least one user-defined region within the 2D image slice that corresponds to the field of view of the MRI system, the RF emissions encoding one or more magnetic resonance images solely of the at least one user-defined region within the 2D image slice that corresponds to the field of view of the MRI system based on, at least in part, the function of spatial location according to which the magnetic field is varied by the one or more gradient coils.” These missing limitations, in combination with the rest of the limitations of the independent claims, overcome the previous prior art. Therefore, the claims are considered allowable.
Claims 3-7 and 10-14 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896